                       IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF KANSAS

UNITED STATES OF AMERICA,

       Plaintiff,

v.                                                           Case No. 17-10142-EFM

BOGDANA MOBLEY,

               Defendant.


                      UNITED STATES’ THIRD MOTION IN LIMINE

       The United States moves this Court to prohibit the introduction, reference, or use of

Defendant’s Exhibits 400 and 401 until such time as the defendant testifies. Defendant’s Exhibits

400 and 401 are both police reports that originate and exist because of hearsay statements of the

defendant. Federal Rule of Evidence 802 prohibits the introduction of hearsay.

       Generally, the existence of a police report about an alleged crime hinges on the fact that an

allegation was made by a reporting party. That generality applies in this case, as both defense

Exhibits originate because of allegations made by the defendant. Reference to the existence of the

police reports would allow the defense to introduce a fact - that an allegation of a crime was made.

Because such necessarily involves the introduction of Bogdana Mobley’s hearsay statements, such

reference or introduction is inadmissible without subjecting Bogdana Mobley to cross-

examination.

       Likewise, neither of Defendant’s Exhibits can be used to impeach Brian Mobley. This is

because neither report involves any statements of Brian Mobley. Thus, the reports could not

involve prior inconsistent statements of Brian Mobley. While the defense may inquire of Brian

Mobley “Did you do X to Bogdana” and receive a response, it would be improper for the defense
to make inquiry along the lines of “You were investigated by the police for doing X to Bogdana”

or “Were you contacted by the police about X” because the latter lines of inquiry implicitly (if not

explicitly) introduce the fact that an allegation (hearsay statement) was made to the police by

Bogdana Mobley. The introduction, reference, or use of Defendant’s Exhibits 400 and 401 under

the guise of impeaching or attacking Brian Mobley’s testimony would thwart the well-established

prohibition against hearsay and unfairly prejudice the United States.

       The United States makes this motion in advance, because reliance on a contemporaneous

objection does not adequately prevent the unfair prejudice which would arise from the introduction

of the defendant’s hearsay allegations. While not every objection will draw the jury’s attention,

the matters contained in Defendant’s Exhibit 400 and 401 involve particularly attention-getting

allegations. In this regard, it is likely that a contemporaneous objection would only heighten the

jury’s focus on the objectionable matter, causing them to speculate about what was reported or

who reported it. Moreover, requiring the United States to contemporaneously object to something

which is clearly inadmissible hearsay only serves to unfairly cast the United States in a negative

light, as trying to hide something, before the jury.

       With the foregoing in mind, the United States requests this Court prohibit the defense from

introducing, referencing, or using Defendant’s Exhibits 400 and 401 (and any other similar police

report originating from an allegation made by the defendant), until such time as the defendant

testifies and may be subject to cross-examination on her allegations made therein.


                                                       Respectfully submitted,

                                                       STEPHEN R. McALLISTER
                                                       United States Attorney


                                                       s/Jason W. Hart
JASON W. HART
Kan. S. Ct. No. 20276
Assistant U.S. Attorney
District of Kansas
301 N. Main, Ste. 1200
Wichita, Kansas 67202
Tel: 316-269-6481
Fax: 316-269-6484
Email: Jason.hart2@usdoj.gov
                                 CERTIFICATE OF SERVICE


        I certify that on February 27, 2019, I electronically filed the foregoing with the clerk of the
court by using the CM/ECF system which will send a notice of electronic filing to Murdoch Walker
II, Joshua Lowther, and Craig Divine, attorneys for defendant.


                                                       s/Jason W. Hart
                                                       JASON W. HART
                                                       Assistant United States Attorney
